Citation Nr: 1500322	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service connected hemorrhoids and to an evaluation in excess of 10 percent after February 19, 2014.

2.  Entitlement to an initial compensable evaluation for service connected right knee strain and to an evaluation in excess of 10 percent after February 19, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Prior to February 19, 2014, the Veteran's hemorrhoids were not large, thrombotic, or irreducible, with excessive redundant tissue, evidencing frequent recurrences.  After February 19, 2014, the Veteran's hemorrhoids have not resulted in secondary anemia or fissures.  

2.  The Veteran's right knee disability is characterized by arthritis with non-compensable but painful range of motion, without objective evidence of instability or recurrent subluxation, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for service connected hemorrhoids and to an evaluation in excess of 10 percent after February 19, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7334, 7336 (2014).

2.  The criteria for entitlement to an initial 10 percent disability evaluation, but no greater, for service connected right knee strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Hemorrhoids

The Veteran was granted entitlement to service connection for hemorrhoids in a May 2008 RO decision and assigned an initial non-compensable (0 percent) disability rating, effective February 2008.  The Veteran appealed and in a July 2014 decision, the RO increased the Veteran's initial disability rating to 10 percent, effective February 19, 2014.  The Veteran was also granted service connection for rectal prolapse and assigned an initial 10 percent disability evaluation effective February 19, 2014, which the Veteran has not appealed.  

The Veteran's hemorrhoids are currently rated under Diagnostic Code 7336.  The rating schedule provides for a non-compensable (0 percent) rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

The Veteran was afforded a VA examination in January 2008.  The Veteran reported that his current problems with hemorrhoids first started in 2005 while he was stationed at Fort Hood, shortly after his return from Iraq.  At that time as having a lot of diarrhea and his hemorrhoids became irritated.  Some protrusion outward was noted, but he had no thrombosed hemorrhoids and did not have any surgical intervention.  He initially was treated with Lidocaine and suppositories and improved.  He has continued to have some intermittent problems since onset.  The last time his hemorrhoids activated and protruded was in 2006.  

At the time of the examination, he denied anal itching, tenesmus, swelling, or peroneal discharge.  He also had no fecal incontinence, leakage, or any involuntarily movements and was not wearing any pads.  Occasionally, if diarrhea excessive and longer than 1-2 days, he infrequently notices some spoilage on his shorts.  He denied recent bleeding or thrombosed hemorrhoids.  The Veteran reported that he tries to keep stools soft and to prevent constipation by drinking lots of fluids, using stool softeners and eating appropriate high fiber foods.  He has never been hospitalized for surgery on his hemorrhoids.  In the past, he has had some rectal bleeding in association with the hemorrhoid activity, but no anal infections, proctitis, fistula-ano, or neoplasm noted.  His hemorrhoid condition has no effect on his occupational functioning or daily activities.  He has not had a procto-colonoscopy.  Current treatment is using Tucks Wipes and occasionally suppositories if the hemorrhoids flare-up.  He has not used the Lidocaine in the most recent flare ups in 2007.  He has not had a lot of pain like he had previously when his condition started in 2005.

On examination, the Veteran had no active internal or external hemorrhoids.  No fissures or rectal prolapse noted.  

In November 2010, the Veteran was seen by Texas Digestive Disease Consultants with complaints of intermittent loose stools, along with a sensation of tenesmus and occasional stool incontinence.  He denied any significant rectal bleeding.  A colonoscopy found internal hemorrhoids, which were characterized as Grade II (internal hemorrhoid that prolapse, but reduce spontaneously).

Records from Main Street Family Physicians also reflect a diagnosis of hemorrhoids, but provide no details of the condition which would support a higher disability evaluation.  

At a May 2011 examination, the Veteran complained of pain, swelling, painful bowel movements, perianal discharge, fecal leakage, and occasional involuntary bowel movements.  He denied any rectal bleeding.  He reported that he treats his hemorrhoids with preparation H as needed.  An examination found one small, reducible internal hemorrhoid.  There was no anemia, fissures, fecal leakage, or rectal prolapse.  The examiner stated that the Veteran's condition would have no effect on his daily activities.  

In a September 2011 Statement in Support of Claim, the Veteran complained that his hemorrhoids are painful and that he experienced incontinence six times in the past year.  

In February 2014, the Veteran was again afforded a VA examination.  At that time, he reported that he has had problems with hemorrhoids since the 1980s during military service.  They tend to flare up intermittently.  Since 2006, his internal hemorrhoids have often prolapsed outwards.  They bleed and itch intermittently.  He also asserts that occasionally due to these hemorrhoids, he can't make it to the bathroom in time and will soil his underwear.  He denied any further hemorrhoid surgery.

On examination, the Veteran had several large external hemorrhoids, as well as multiple large, partially thrombosed internal hemorrhoids and mild prolapse.  He had no fissures or fistulae.  Anal sphincter tone was normal.  The examiner stated that the Veteran's bowel leakage/incontinence is due to the large size of his hemorrhoids, which can trap mucus/stool in the distal rectum which then slowly leaks out.  The examiner also noted that the large hemorrhoids also probably weaken the Veteran's ability to hold large stool before he can reach the bathroom.

Based on the above evidence, the Board finds that entitlement to an initial compensable disability evaluation must be denied.  Prior to February 19, 2014, there is no evidence that the Veteran's hemorrhoids were large, thrombotic, and irreducible, with excessive redundant tissue and frequent recurrences.  After February 19, 2014, the Veteran's disability rating was increased to 10 percent as the February 2014 VA examination showed the Veteran was suffering from large and thrombosed hemorrhoids.  However, although the Veteran reported that his hemorrhoids sometimes resulted in rectal bleeding, there is no evidence that the Veteran's hemorrhoids resulted in secondary anemia or fissures.  Accordingly, the Board finds that a disability rating in excess of 10 percent is not warranted.  

The Board has also considered that that the Veteran has reported instances of fecal leakage or incontinence during the period on appeal, symptoms which are not contemplated by Diagnostic Code 7336 and which have been attributed to the Veteran's hemorrhoids by the February 2014 VA examiner.  However, the Board notes that the Veteran has been provided a separate rating under Diagnostic Code 7334, which rates rectal prolapse and assigns rating based on the severity of fecal leakage.  Thus, the Veteran's reported symptoms of leakage and incontinence have been separately compensated.  As noted above, the Veteran has not appealed the initial disability rating or effective date of the grant of service connection for rectal prolapse.  

For all the above reasons, a higher disability evaluation for service connected hemorrhoids is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


Right Knee Strain

The Veteran is also seeking an initial compensable disability evaluation for his service connected right knee strain, and a disability evaluation in excess of 10 percent after February 19, 2014.  

The Veteran's right knee disability is rated under Diagnostic Code 5260.  

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At a January 2008 VA examination, the Veteran complained of right knee pain from doing road marches.  He has continued to have pain with prolonged walking or running or using the stairs.  He also reported that his leg sometimes gives out.  

On examination, range of motion of the right knee was from 0 degrees extension to 120 degrees extension.  The examiner reported that additional flexion was not possible due to the anatomy of the Veteran's thigh, although the Board notes that greater range of motion has been reported on other examinations.  Additional loss of motion was not observed following repetitive testing.  The Veteran had subpatellar crepitation and mild tenderness to palpation.  There was no objective evidence of joint instability.  An October 2007 x-ray showed mild degenerative changes in the right knee joint.  

At a May 2011 examination, the Veteran complained of bilateral knee pain, swelling, and stiffness.  He had range of motion of the right knee from 0 degrees extension to 120 degrees flexion.  Range of motion was not additionally limited following repetitive testing.  There was no objective evidence of instability, painful motion, effusion, edema, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was normal and there was no evidence of abnormal weight bearing.  

In February 2014, the Veteran was afforded another VA examination.  At that time, he complained of worsening right knee pain.  On examination, the Veteran had range of motion from 0 degrees extension to 130 degrees flexion, with pain beginning at 125 degrees.  There was no additional loss of motion following repetitive testing.  The Veteran was noted to have painful movement, crepitus, and localized tenderness.  Joint stability was normal and there was no evidence of recurrent patellar subluxation or dislocation.  X-rays showed mild degenerative changes.  The examiner concluded that the Veteran's chronic bilateral knee condition would limit his ability to perform repetitive squatting, kneeling or climbing.

Private medical records were also reviewed, but there was no evidence in these records that supports the Veteran's claims for a higher disability rating for his right knee strain.  

As the Board noted above, the Veteran reported at his January 2008 VA examination that he experiences right knee pain with motion, including prolonged walking, running, and climbing stairs.  Giving the Veteran the benefit of the doubt, the Board will concede that he has had painful range of motion for the entire period on appeal.  Accordingly, an initial 10 percent disability evaluation is assigned under Diagnostic Code 5003 for arthritis of a major joint with non-compensable but painful motion.  However, a disability rating in excess of 10 percent cannot be assigned for any period on appeal.  

Even considering De Luca factors, the Veteran does not have the equivalent of extension limited to 15 degrees or flexion limited to 30 degrees, thus a 20 percent disability rating is not warranted under Diagnostic Codes 5260 and 5261.  There is no objective evidence of instability or that any instability includes moderate recurrent subluxation or lateral instability; or joint effusion, or dislocated or removed semilunar cartilage.  Accordingly, assignment of a higher disability evaluation under Diagnostic Codes 5257, 5258, or 5259 cannot be granted.  Additionally, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not applicable.

The Board accepts that the Veteran is competent to report on his functional impairment.  Laypersons are without a doubt competent to report symptoms and events and their effects that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the schedular criteria for the knee disability are predicated in the main on medical findings, not subjective symptoms and, here, the medical findings, to include consideration of the De Luca factors and functional loss, do not more nearly reflect the criteria for the next higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's knee disability.

In conclusion, an initial 10 percent disability evaluation is granted, but a disability evaluation in excess of 10 percent for the Veteran's service connected right knee strain is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Extraschedular Evaluations

Finally, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Board again notes that the Veteran has been provided a separate rating under Diagnostic Code 7334, which rates rectal prolapse and assigns rating based on the severity of fecal leakage.  Thus, the Veteran's reported symptoms of leakage and incontinence have been separately compensated.  Therefore, the available schedular evaluations for his service-connected disability are adequate.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial compensable evaluation for service connected hemorrhoids and to an evaluation in excess of 10 percent after February 19, 2014 is denied.

Entitlement to an initial 10 percent evaluation for service connected right knee strain is granted, but an evaluation in excess of 10 percent is denied for the entire period on appeal.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


